Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 22, 2018

                                     No. 04-18-00556-CV

                                     Salim MERCHANT,
                                          Appellant

                                               v.

SOUTH TEXAS MERCHANT ASSOCIATION COOPERATIVE, Quest Distributors LLC,
  STMA Business LLC, STMA Properties LLC, Sadruddin Sarfani, Hasam Ali, Mustak Ali,
Rahim Ali, Saleem Ali Noorallah Dhuka, Alina Jindani, Iqbal Karadiya, Nooru Lalani, Nizarali
 Maredia, Amin P. Mohammad, Amin V. Mohamed, Inayatali Momin, and Ruknuddin Momin,
                                       Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI14923
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        Appellant, representing himself, filed a brief on October 11, 2018. Appellant’s brief
recites alleged facts pertaining to his claims against the South Texas Merchant Association
Cooperative and members of the cooperative.
        Appellant’s brief references the trial court proceedings, complains that the trial court
erred in granting summary judgment in STMAC’s favor, and prays that Appellant will be
reinstated in STMAC, appointed as a director, and awarded punitive damages.
      Appellant’s brief does not comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief does not include the following:
       •   Identity of Parties and Counsel,
       •   Table of Contents,
       •   Index of Authorities,
       •   Statement of the Case,
       •   Statement of Facts (that complies with the Rules),
       •   Argument,
       •   an Appendix (that complies with the Rules), or
       •   Certificate of Compliance.
See id. R. 9.4, 9.5, 38.1. The brief has these additional defects.
       •   No part of the brief contains any citations to the record. Contra id. R. 38.1(g) (“The
           statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
           brief must contain . . . appropriate citations . . . to the record.”).
       •   The portions of the brief that may be construed as a statement of facts recite alleged
           facts and complaints, but the brief does not state how the trial court erred or present
           any legal arguments, with appropriate citations to authorities and the record, to
           present any legal basis for this court to reverse the trial court’s judgment. Contra id.
       •   The brief does not recite the standard of review, and, except for a single reference to
           one statute, it contains no citations to rules or statutes, or any references to case law.
           Contra id. (requiring “appropriate citations to authorities”).
In its current form, Appellant’s brief does not present anything for appellate review.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant Salim Merchant to file
an amended brief within TEN DAYS of the date of this order. The amended brief must
correct all the violations listed above and fully comply with the applicable rules. See, e.g.,
id. R. 9.4, 9.5, 38.1. If the amended brief does not comply with this order, we “may strike the
brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a
brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an
appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellees’ brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court